COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Baybrook Mall, LLC

Appellate case number:    01-14-00382-CV

Trial court case number: 2013-48336

Trial court:              125th District Court of Harris County

        On May 12, 2014, relator Baybrook Mall, LLC filed a petition for writ of mandamus. The
Court requests a response to the petition for writ of mandamus from real party in interest Harris
County Appraisal District. The response, if any, is due to be filed with the Court no later than
June 3, 2014.
        The trial court’s May 5, 2014 order requiring relator “to produce the documents requested
by Defendant, and supplement complete answers to Defendant’s interrogatories as marked on
[the March 27, 2014] order” on or before 5:00 p.m. on May 15, 2014, is stayed. See TEX. R. APP.
P. 52.10. The stay is effective until disposition of relator’s petition for writ of mandamus or
further order of this Court.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court


Date: May 13, 2014